Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/24/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-24, 27-29, 31, 36, 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker” and further in view of Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner”.
Regarding claim 21, Lenker teaches “A method for generating cross-sectional map of a hollow fluid filled structure, comprising:” (“A method of imaging characteristics of a body lumen or cavity and surrounding structure using a catheter assembly comprising […]” [Claim 14]. In this case, since the method involves imaging characteristics of a body lumen or cavity, under broadest reasonable interpretation, the method can be used to generate a cross-sectional map of a hollow fluid filled structure. Furthermore, Lenker discloses “Positioning information is required in order to map the transducer output into a two or three-dimensional coordinate system” [Column 12, Lines 47-49] and “the method of claim 18 further comprising mapping a three-dimensional image onto a two-dimensional monitor” [Claim 19]. To map the transducer output into the two or three-dimensional coordinate system and map that transducer output to a two-dimensional monitor, under broadest reasonable interpretation, a map of cross sections of a hollow fluid filled structure (i.e. the body lumen or cavity) had to have been generated.); 
“inserting a catheter into a hollow fluid filled structure, the catheter having an elongated flexible body member with a plurality of transducers circumferentially separated and distributed about an outer surface of the body member” (“inserting said catheter assembly into said body lumen or cavity” [Claim 14]. Thus, the catheter is inserted prior to imaging the lumen of interest. Furthermore, Lenker discloses “The device of the present invention, as shown in FIG. 3, is a catheter 12 comprising a catheter shaft 14, a proximal end 16, the distal end or tip 2, a central lumen 18 and a wire bundle or transmission line 20” [Column 6, Lines 61-64]. As shown in FIG. 3, the catheter shaft 14 is shown to be in a curved configuration, therefore under broadest reasonable interpretation, the catheter shaft 14 constitutes an elongated flexible body member which has distal and proximal ends. Additionally, within FIG. 3, Lenker 
Regarding a plurality of transducers being circumferentially separated and distributed about an outer surface of the body member, Lenker discloses “The imaging catheter 102 comprises a plurality or array of ultrasound transducers 104 […]. The transducers 104 are placed circumferentially around the tip 102. Each transducer 104 transmits ultrasound energy and receives reflected ultrasound energy within its field of view 106” [Column 6, Lines 17-25]. As shown in FIG. 1, the array of ultrasound transducers 104 are arranged circumferentially within the tip 102.);
“activating each transducer of the plurality of separated ultrasound transducers and transmitting a signal from each transducer toward a portion of the structure perpendicular to the transducer” (“Each transducer 104 transmits ultrasound energy and receives reflected ultrasound energy within its field of view 106” [Column 6, Lines 24-25] and “emitting ultrasonic signals into said body lumen or cavity and surrounding structure by selectively exciting at least one of said transducer elements” [Claim 14]. As shown in FIG. 12, the two-ultrasound transducer array 4 is disposed within the body lumen 100, so that the ultrasound energy is directed toward the body lumen wall 101 containing the irregularity 110 which is located perpendicular to the ultrasound transducer array 4. Therefore, each transducer of the plurality of separated ultrasound transducers are activated to transmit a signal from each transducer toward a portion of the structure perpendicular to the transducer.);
“receiving at each separated transducer a reflected signal from a respective circumferentially separated section of the structure” (“Each transducer 104 transmits ultrasound energy and receives reflected ultrasound energy within its field of view 106” [Column 6, Lines 24-25] and “receiving reflections of said ultrasonic signals impinging on at least one of said transducer elements” [Claim 14]. As shown in FIG. 12, the transducer array 4 elements are circumferentially separated from each other. Therefore, since each transducer 104 receives reflected ultrasound energy, the method involves 
“in response to receiving the reflected signal at each separated transducer, generating from each transducer an electrical signal representative of the reflected signal from each circumferentially separated section of the structure” (“converting said reflections of said ultrasonic signals to reflection electrical signals suitable for transmission on said transmission line” [Claim 14]. Therefore, since the ultrasonic signals are converted into reflection electrical signals, after the step of receiving reflections of said ultrasonic signals impinging on at least one of said transducer elements, the method involves generating (i.e. converting) from each transducer an electrical signal representative of the reflected signal from each circumferentially separated section of the structure.);
Lenker does not teach “plotting circumferentially separated coordinate points of the structure by calculating radial distances to the circumferentially separated section of the structure based on the respective electrical signals” or “generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure”.
Watkins teaches “plotting circumferentially separated coordinate points of the structure by calculating radial distances to the circumferentially separated section of the structure based on the respective electrical signals” (“FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between the lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. Therefore, the luminal mapping system is used to calculate radial distance between the probe (i.e. transducer) and the lumen wall (i.e. the lumen located perpendicular to the respective transducer). Additionally, to create a 3D image map of the lumen, the method carried out by the luminal mapping system involves plotting circumferentially separated coordinate points of the structure by calculating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include the calculation of the radial distance as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the distance between the transducer and the lumen wall, as the device is being moved in the direction D as shown in FIG. 3 of Watkins, the user can observe whether the distance changes and 
The combination of Lenker and Watkins does not teach “generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure”.
Skinner teaches “generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure” (“Once the optimal intersection points have been determined, at 112 the computer 36 performed curve fitting of a first set of splines in a first direction, which are referred to herein as cross-sectional splines. […] The cross-sectional splines join adjacent optimal intersection points to form circular cross-sectional contours within the cross-sectional planes. Therefore, the cross-sectional splines model the intersection of the vessel wall with the cross-sectional plane. The splines may be Cubic Splines, a B-Spline variant, Catmull-Rom splines or polynomial splines, for example” [Column 6, Lines 23-34]. In this case, “the optimal intersection point defines a most likely point at which the radial line intersects with the vessel wall 144” [Column 6, Lines 17-19]. Thus, radial lines are produced which intersect with the lumen vessel. Furthermore, Skinner discloses “At 114, the computer 36 forms a surface patch as a swept surface, such as of bi-parametric b-splines, to form a complete model of the wall of the vessel 132” [Column 6, Lines 35-37] and “FIG. 7 illustrates a 3D mesh of closed spline curves and open spline curves fit to a contour or surface of the vessel 132. Therefore, two sets of splines in two different directions are used to form a 3D mesh describing the elongated structure, in this case the vessel 132. The cross-sectional splines for cross-sectional contours 200-206. For example, optimal intersection points 209-222, corresponding to intersections of the first through eighth radial lines 146-160, respectively, with the vessel wall of FIG. 5, are fit with the cross-
Therefore, since the computer can perform curve fitting of a first set of splines to join adjacent optimal intersection points to form circular cross-sectional contours, under broadest reasonable interpretation, the method involves generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating (i.e.  connecting line segments (i.e. splines)) between the circumferentially separated coordinate points of the structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins to include generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure as disclosed in Skinner in order to allow a model of the vessel of interest to be presented to the user. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely.
Regarding claim 23, due to its dependence on claim 21, this claim inherits the references disclosed therein. Lenker teaches “wherein the plurality of transducers includes a first and a second array of transducers, where the second array of transducers is longitudinally spaced apart along the elongated flexible body by a predefined distance from the first array of transducers” (“the distal tip 2 comprises the plurality or array of radially, outwardly directed ultrasound transducers 4 […]” [Column 7, Lines 21-23] and “The distal tip 2 of catheter 12 optionally comprises an array of forwardly directed ultrasound transducers 202” [Column 7, Lines 36-37]. As shown in FIG. 3, the distal tip 2 includes both ultrasound transducers 4 and ultrasound transducers 202. Since two arrays of ultrasound transducers can be included within the distal tip, under broadest reasonable interpretation, the ultrasound transducers 4 constitute a first array of transducers and the ultrasound transducers 202 constitute a second array of transducers. 
Regarding the second array of transducers being longitudinally spaced apart along the elongated axis by a predefined distance from the first array of transducers, Lenker discloses in FIG. 3 that the ultrasound transducers 202 (i.e. the second array of transducers) is located closer to the distal end of the guidewire 40 and the ultrasound transducers 4 (i.e. the first array of transducers) are located closer to the bearings 44. Both ultrasound transducers are located along the elongated axis (i.e. the central lumen 18). As shown in FIG. 3, the ultrasound transducers 4 and 202 are spaced apart. Therefore, under broadest reasonable interpretation, the second array of transducers is spaced apart along the elongated axis by a predefined distance from the first array of transducers.).
Regarding claim 24, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, Lenker teaches “wherein generating the computed map image comprises plotting a first cross-sectional map respective to […] for the first array of transducers and plotting a second cross-sectional map respective to […] for the second array of transducers, wherein the plotting of the first cross-sectional map is offset from the second cross-sectional map based on the predefined distance” (“The method of claim 18 further comprising mapping a three-dimensional image onto a two dimensional monitor” [Claim 19]. In this case, the three-dimensional image constitutes a map image because “the three-dimensional image is processed using standard techniques and 
Regarding the first array and the second array, Lenker discloses “the distal tip 2 comprises the plurality or array of radially, outwardly directed ultrasound transducers 4 […]” [Column 7, Lines 21-23] and “The distal tip 2 of catheter 12 optionally comprises an array of forwardly directed ultrasound transducers 202” [Column 7, Lines 36-37]. As shown in FIG. 3, the distal tip 2 includes both ultrasound transducers 4 and ultrasound transducers 202. Since two arrays of ultrasound transducers can be included within the distal tip, under broadest reasonable interpretation, the ultrasound transducers 4 constitute a first array of transducers and the ultrasound transducers 202 constitute a second array of transducers. 
Regarding the second plotting being offset by the predefined distance from the first plot, Lenker discloses in FIG. 3 that the ultrasound transducers 202 (i.e. the second array of transducers) is located closer to the distal end of the guidewire 40 and the ultrasound transducers 4 (i.e. the first array of transducers) are located closer to the bearings 44. Both ultrasound transducers are located along the elongated axis (i.e. the central lumen 18). As shown in FIG. 3, the ultrasound transducers 4 and 202 are spaced apart. Therefore, under broadest reasonable interpretation, the second array of transducers is spaced apart along the elongated axis by a predefined distance from the first array of transducers and therefore, the second plotting would be offset by the predefined distance from the first plot.
Lenker does not teach that the maps are “the calculated radial distances” for the first and second array of transducers.
of the calculated radial distances” (“FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between the lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. Therefore, the luminal mapping system can be used to calculate radial distance between the probe (i.e. transducers) and the lumen wall (i.e. the lumen located perpendicular to the respective transducer). Furthermore, Watkins discloses “In FIG. 3, a system 300 for the acquisition of a luminal image of a lumen 310 of subject 1 is shown. Lumen 310 may be a vessel, intestine, esophagus, stomach, or other cavity within the subject to be imaged. […] Invasive device 320, incorporating a distance determination means 330, is inserted into lumen 310 and is used for determining a distance from the invasive device 320 to the inside wall of the lumen. The invasive device 320 is tracked by a device tracking means 360 which is a magnetic resonance (MR) tracking, or radio frequency (RF) tracking, ultrasonic tracking or other conventional tracking technology” [Column 3, Line 61-Column 4, Line 7]. Therefore, the distance (i.e. radial distance) between the invasive device and the inside wall of the lumen can be determined by the distance determination means 330. Additionally, regarding the invasive device being a transducer, Watkins discloses “FIG. 4 shows an ultrasonic embodiment 400 of invasive device 320 of FIG. 3 in a more detailed diagram. The embodiment of FIG. 4 employs a piezo-electric ultrasound transducer 420 to produce an ultrasound beam B” [Column 4, Lines 38-41], and “The signal from transducer 420 is passed back through the invasive device to signal interpretation device 351 determining the instantaneous distance R at a plurality of angular variations around the invasive device 320” [Column 4, Lines 58-61]. Therefore, the invasive device can be an ultrasound transducer and the signals it receives from the vessel walls can be passed to the signal interpretation device 351 to allow for the determination of the distance R between the transducer (i.e. 420) and the lumen located perpendicular to the respective transducers. Furthermore, since the distance determination means 330 can calculate the radial distance between the invasive device 320 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include the calculation of the radial distances as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the distance between the transducers and the lumen wall, as the device is being moved in the direction D as shown in FIG. 3 of Watkins, the user can observe whether the distance changes and determine whether the vessel has an obstruction (i.e. plaque etc.) that would cause a reduction in flow. Combining the prior art elements according to known techniques would yield the predictable result of mapping the walls of a lumen to assess obstructions to a lumen.
Regarding claim 27, due to its dependence on claim 21, this claim inherits the references disclosed therein. Lenker teaches “the first and second cross-sectional maps offset from each other based on the determined longitudinal distance” (Lenker disclosed in FIG. 3 that the ultrasound transducers 202 (i.e. the second array of transducers) is located closer to the distal end of the guidewire 40 and the ultrasound transducers 4 (i.e. the first array of transducers) are located closer to the bearings 44. Both ultrasound transducers are located along the elongated axis (i.e. the central lumen 18). As shown in FIG. 3, the ultrasound transducers 4 and 202 are spaced apart at a longitudinal distance. Therefore, under broadest reasonable interpretation, the second array of transducers is spaced apart along the elongated axis by a predefined distance from the first array of transducers and therefore, the first and second cross-sectional maps would be offset from each other based on the determined longitudinal distance between the transducer arrays.).
after activating each transducer and receiving a reflected signal at each respective transducer, axially repositioning the catheter by a determined longitudinal distance from its position at which the transducers were activated; respective to the position at which the catheter has been repositioned, repeating the steps of activating each of the transducers, receiving a reflected signal at each of the respective transducers, calculating a radial distance between each transducer and the respective section of the structure, and plotting circumferentially separated coordinate points of the structure based on the respective calculated distance; wherein generating the computed map image comprises calculating and plotting first and second cross-sectional maps respective to the positions of the catheter before and after axially repositioning the catheter, […]”.
Watkins teaches “after activating each transducer and receiving a reflected signal at each respective transducer, axially repositioning the catheter by a determined longitudinal distance from its position at which the transducers were activated” (“The operator may move invasive device inward or outward in order to attain information on different locations D within lumen 310. Distance measurement means 330 is designed to collect distance information shown as R for different angular displacements Θ with reference to distance measurement device 330” [Column 4, Lines 23-25]. Furthermore, Watkins discloses “The invasive device may be moved further in or retracted from the luminal cavity 310 and therefore its displacement along the luminal cavity is measured as D” [Column 4, Lines 7-9] and “FIG. 4 shows an ultrasonic embodiment 400 of invasive device 320 of FIG. 3 in a more detailed diagram” [Column 4, Lines 38-39]. In this case, since the invasive device can be an ultrasonic transducer and the operator can move the invasive device to collect distance information at different locations, under broadest reasonable interpretation, the catheter can be repositioned axially within the fluid-filled structure after activating each transducer of the plurality of transducers disclosed in Lenker.); 
“respective to the position at which the catheter has been repositioned, repeating the steps of activating each of the transducers, receiving a reflected signal at each of the respective transducers, calculating a radial distance between each transducer and the respective section of the structure, and plotting circumferentially separated coordinate points of the structure based on the respective calculated distance” (“Distance measurement means 330 is designed to collect distance information shown as R for different angular displacements Θ with reference to distance measurement device 330. Preferably, distance measurements R for different values of Θ are made within a short time period of each other such that distance measurement device moves very little between measurements to provide accurate measurements” [Column 4, Lines 25-32]. For the distance measurement means to collect distance information at different positions, under broadest reasonable interpretation, the transducers had to have been re-activated. Furthermore, since the distance measurements can be made as the distance measurement device (i.e. the invasive device) moves, under broadest reasonable interpretation, the second radial distance between each respective transducer and the section of the lumen located perpendicular to the respective transducer had to have been recalculated based on the electrical signal from each re-activated transducer. Regarding plotting circumferentially separated coordinate points of the structure based on the respective calculated distance, Watkins discloses “FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. To create the 3D image map of the lumen wall for display on the display 380 (i.e. see FIG. 3), the radial distance measurements had to be known.); 
“wherein generating the computed map image comprises calculating and plotting first and second cross-sectional maps respective to the positions of the catheter before and after axially repositioning the catheter […]” (“The signal from transducer 420 is passed back through the invasive device to signal interpretation device 351 determining the instantaneous distance R at a plurality of angular variations Θ around invasive device 320” [Column 4, Lines 58-61] and “FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include the repositioning and recalculation of the radial distance as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the distance between the transducer and the lumen wall, as the device is being moved in the direction D as shown in FIG. 3 of Watkins, the user can observe whether the distance changes and determine whether the vessel has an obstruction (i.e. plaque etc.) that would cause a reduction in flow. Combining the prior art elements according to known techniques would yield the predictable result of mapping the walls of a lumen to assess obstructions to a lumen. 
Regarding claim 28, due to its dependence on claim 27, this claim inherits the references disclosed therein. The combination of Lenker and Watkins does not teach “wherein the computed map image represents the longitudinal extent of the structure”.
Skinner teaches “wherein the computed map image represents the longitudinal extent of the structure” (“At 116, the computer 3 fits a second set of splines in a second direction, which are herein referred to as longitudinal splines, by joining optimal intersection points of adjacent cross-sectional planes” [Column 6, Lines 43-46]. Therefore, the method performed by computer 36 involves generating second connecting line segments (i.e. longitudinal splines). Furthermore, Skinner discloses “By way of example, the longitudinal contour may be formed by joining optimal intersection points 220, 234, 236 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins so at to include the second connecting line segments as disclosed in Skinner to allow a model of the vessel of interest to be presented to the user. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely. 
Regarding claim 29, due to its dependence on claim 27, this claim inherits the references disclosed therein. The combination of Lenker and Watkins does not teach “further comprising generating a three-dimensional representation of the lumen based on said first and second cross-sectional maps”.
Skinner teaches “further comprising generating a three-dimensional representation of the lumen based on said first and second cross-sectional maps” (“FIG. 7 illustrates a 3D mesh of closed spline curves and open spline curves fit to a contour or surface of the vessel 132. Therefore, two sets of splines in two directions are used to form a 3D mesh describing the elongated structure, in this case, the vessel 132. The cross-sectional splines form cross-sectional contours 200-206. For example, optimal intersection points 209-222, corresponding to intersections of the first through eighth radial lines 146-160, respectively, with the vessel wall of FIG. 5, are fit with the cross-sectional splines to form the cross-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins so at to include the generating a three-dimensional representation of the lumen as disclosed in Skinner to allow a model of the vessel of interest to be presented to the user for analysis. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely. 
Regarding claim 31, due to its dependence on claim 21, this claim inherits the references disclosed therein. This claim only requires the primary reference of Lenker. Likewise, Lenker teaches “wherein a plurality of the ultrasound transducers are energized in a predetermined sequence to reduce the amount of information simultaneously passed to a processor receiving the electrical signals generated from each transducer” (“emitting ultrasonic signals into said body lumen or cavity and surrounding structure by selectively exciting at least one of said transducer elements” [Claim 14]. Since at least one of the transducer elements is excited selectively, under broadest reasonable interpretation, a plurality of ultrasound transducers can be energized in a predetermined sequence to reduce the amount of information simultaneously passed to a processor receiving the electrical signals generated from each transducer.).
Regarding claim 34, due to its dependence on claim 21, this claim inherits the references disclosed therein. Lenker does not teach “further comprising calculating a diameter of the fluid-filled structure based on the cross-sectional map of the structure”.
Watkins teaches “further comprising calculating a diameter of the fluid-filled structure […]” (“A signal interpretation device is coupled to the distance determination means and converts signals from the distance determination means into a measurement of diameter of the lumen at its current 3D location. The diameters and associated 3D locations are stored in a storage device until the lumen is measured over a desired area. A 3D map of the lumen is created by the signal interpretation device by displaying the 3D locations and their associated diameters of the display device” [Column 3, Lines 6-15]. Therefore, the signal interpretation device can measure the diameter of the lumen and displaying the associated diameters of the lumen at their respective 3D locations on the display device. Furthermore, Watkins discloses “FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between the lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. Thus, the 3D image map is generated based on the calculated radial distances. Therefore, under broadest reasonable interpretation, the signal interpretation device of Watkins can calculate a diameter of the fluid-filled structure.).

The combination of Lenker and Watkins does not teach that the calculation is “based on the cross-sectional map of the structure”.
Skinner teaches that the calculation is “based on the cross-sectional map of the structure” (“Once the optimal intersection points have been determined, at 112 the computer 36 performed curve fitting of a first set of splines in a first direction, which are referred to herein as cross-sectional splines. […] The cross-sectional splines join adjacent optimal intersection points to form circular cross-sectional contours within the cross-sectional planes. Therefore, the cross-sectional splines model the intersection of the vessel wall with the cross-sectional plane. The splines may be Cubic Splines, a B-Spline variant, Catmull-Rom splines or polynomial splines, for example” [Column 6, Lines 23-34]. In this case, “the optimal intersection point defines a most likely point at which the radial line intersects with the vessel wall 144” [Column 6, Lines 17-19]. Thus, radial lines are produced which intersect with the lumen vessel. Since the computer can perform curve fitting of a first set of splines to join adjacent optimal intersection points to form circular cross-sectional contours, under broadest reasonable interpretation, the computer can form connecting line segments (i.e. splines) to create the cross-sectional map of the structure.).

Regarding claim 36, due to its dependence on claim 21, this claim inherits the references disclosed therein. The combination of Lenker and Watkins does not teach “wherein the interpolating comprises calculating splines based on the separated coordinate points of the structure”.
Skinner teaches “wherein the interpolating comprises calculating splines based on the separated coordinate points of the structure” (“Once the optimal intersection points have been determined, at 112 the computer 36 performed curve fitting of a first set of splines in a first direction, which are referred to herein as cross-sectional splines. […] The cross-sectional splines join adjacent optimal intersection points to form circular cross-sectional contours within the cross-sectional planes. Therefore, the cross-sectional splines model the intersection of the vessel wall with the cross-sectional plane. The splines may be Cubic Splines, a B-Spline variant, Catmull-Rom splines or polynomial splines, for example” [Column 6, Lines 23-34]. In this case, “the optimal intersection point defines a most likely point at which the radial line intersects with the vessel wall 144” [Column 6, Lines 17-19]. Thus, radial lines are produced which intersect with the lumen vessel. Furthermore, Skinner discloses “At 114, the computer 36 forms a surface patch as a swept surface, such as of bi-parametric b-splines, to form a complete model of the wall of the vessel 132” [Column 6, Lines 35-37] and “FIG. 7 illustrates a 3D mesh of closed spline curves 
Therefore, since the computer can perform curve fitting of a first set of splines to join adjacent optimal intersection points to form circular cross-sectional contours, under broadest reasonable interpretation, the method involves interpolating by calculating splines based on the separated coordinate points of the structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins to include generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure as disclosed in Skinner in order to allow a model of the vessel of interest to be presented to the user. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely.
Regarding claim 39, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Lenker. Lenker teaches “wherein each of the plurality of transducers is not directly adjacent to any other transducer” (“FIG. 1 illustrates, in cross section, a distal tip of a stationary imaging catheter 102 imaging a body lumen 100. […] The imaging catheter 102 comprises a plurality or array of ultrasound transducers 104, a plurality of fields of view or imaging areas 106 and a plurality of blind spots or blind areas 108” [Column 6, Line 15-21]. As shown in FIG. 1, there are blind areas 108 between the ultrasound transducers 104 and there are spaces between the ultrasound transducers 104. These blind areas 108 would not exist if the plurality of transducers were located directly adjacent to each other. Therefore, since blind areas 108 exit between the ultrasound transducers 104, each of the plurality of transducers is not directly adjacent to any other transducer.).
Claim 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker” and further in view of Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 31-33, 36, 39 above, and further in view of “Rold et al. US 20120004556 A1 “Rold”.   
Regarding claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. The combination of Lenker, Watkins and Skinner does not teach “further comprising co-registering the computed map image with at least one of other measurement data, figures, physiological measurements, x-ray, fluoroscopy, intravascular ultrasound (IVUS), optical coherence tomography (OCT), computed tomography (CT), or magnetic resonance imaging (MRI)”.
Rold teaches “further comprising co-registering the computed map image with at least one of other measurement data, figures, physiological measurements, x-ray, fluoroscopy, intravascular ultrasound (IVUS), optical coherence tomography (OCT), computed tomography (CT), or magnetic resonance imaging (MRI)” (“FIG. 4 shows an exploded view of curvature 97, having an IVUS catheter 21 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the co-registration between the displayed map and at least one of the items within the group as disclosed in Rold to generate an image of the lumen to which the catheter was introduced. By performing registration (i.e. co-registration) between different imaging modalities, a physician can be provided with a better understanding of the internal structure of the body lumen of interest. With these registered images the physician could then develop treatment strategies to restore or otherwise improve the functionality of the body lumen being examined. Combining the prior art elements according to known techniques would yield the predictable result of providing a physician with a map of the internal structure of a body lumen of interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include the calculation of the radial distance as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the distance between the transducer and the lumen wall, as the device is being moved in the 
Regarding claim 25, due to its dependence on claim 24, this claim inherits the references disclosed therein. The combination of Lenker, Watkins and Skinner does not teach “wherein generating the computed map image comprises plotting lines connecting portions of the first cross-sectional map with corresponding portions of the second cross-sectional map”.
Rold teaches “wherein generating the computed map image comprises plotting lines connecting portions of the first cross-sectional map with corresponding portions of the second cross-sectional map” (“The imaging console 20 processes the received echo signals from the imaging transducer assembly 1 and forms images of the area being imaged. To form images, the imaging console 20 draws multiple lines, known as “radial lines”, (not shown) on the display screen that each correspond to an angular position of the transducer assembly 1. […] A drawing that includes a large number of these radial lines results in an image such as an intravascular ultrasound (IVUS) image (not shown)” [0005]. Since the imaging console 20 can draw multiple radial lines which correspond to an angular position of the transducer assembly, under broadest reasonable interpretation, the imaging console constitutes a computer that can generate radial distance lines from each transducer to the section of the lumen located perpendicular to that transducer. Furthermore, Rold discloses “In an exemplary embodiment, different shapes, e.g. a rectangle, may be overlaid onto the image to provide a visual approximation of the size and position of a medical device to be applied within the patient [0009]. Additionally, since multiple radial lines can be generated and different shapes can be overlaid on images such as rectangles which themselves are made up of lines, under broadest reasonable interpretation, the imaging console 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the generation of radial distance lines as disclosed in Rold to generate an image of the lumen to which the catheter was introduced. By drawing many radial lines an intravascular ultrasound (IVUS) image can be produced. This image would provide a physician with a better understanding of the internal structure of the body lumen of interest and therefore allow them to develop treatment strategies to restore or otherwise improve the functionality of the body lumen being examined. This in turn would allow for improved quality of life within the patient.
Regarding claim 26, due to its dependence on claim 21, this claim inherits the references disclosed therein. The combination of Lenker, Watkins and Skinner does not teach “wherein the plotted lines are based on one or more of calculating straight lines, arcs of a circle, curves, splines, Basis splines and B-splines”.
Rold teaches “wherein the plotted lines are based on one or more of calculating straight lines, arcs of a circle, curves, splines, Basis splines and B-splines” (“The imaging console 20 processes the received echo signals from the imaging transducer assembly 1 and forms images of the area being imaged. To form images, the imaging console 20 draws multiple lines, known as “radial lines”, (not shown) on the display screen that each correspond to an angular position of the transducer assembly 1. […] A drawing that includes a large number of these radial lines results in an image such as an intravascular ultrasound (IVUS) image (not shown)” [0005]. Since the imaging console 20 can draw multiple radial lines which correspond to an angular position of the transducer assembly, under broadest reasonable interpretation, the imaging console constitutes a computer that can generate radial distance lines from each transducer to the section of the lumen located perpendicular to that transducer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the generation of radial distance lines as disclosed in Rold to generate an image of the lumen to which the catheter was introduced. By drawing many radial lines an intravascular ultrasound (IVUS) image can be produced. This image would provide a physician with a better understanding of the internal structure of the body lumen of interest and therefore allow them to develop treatment strategies to restore or otherwise improve the functionality of the body lumen being examined. This in turn would allow for improved quality of life within the patient.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker” and further in view of Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 31-33, 36, 39 and further in view of Lee et al. US 20070167823 A1 “Lee”.
Regarding claim 30, due to its dependence on claim 21, this claim inherits the references disclosed therein. The combination of Lenker, Watkins, and Skinner does not teach “wherein a plurality of the ultrasound transducers are energized substantially simultaneously”.
wherein a plurality of the ultrasound transducers are energized substantially simultaneously” (“In a further embodiment, a method for volumetric ultrasound imaging and catheter-guided procedures comprises using embodiments of catheter assembly as described herein in which a transducer array is used for acquiring image data at a given image plane and a motion controller coupled to the transducer array is used for translating the transducer array along a direction perpendicular to a direction of the image plane in order to image a three-dimensional (3D) volume. […] In a further embodiment, the multiple arrays may be simultaneously activated thus decreasing the time required to acquire data from a given volume” [0031]. Therefore, the method disclosed in Lee can involve energizing (i.e. activating) the plurality of ultrasound transducers (i.e. multiple arrays) simultaneously.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins, and Skinner to include the plurality of ultrasound transducers being energized simultaneously as disclosed in Lee to decrease the amount of time required to acquire data from the body lumen of interest. By activating the plurality of ultrasound transducers at the same time, ultrasonic image data can be acquired at multiple positions simultaneously. Once processed by the computer into an image, the physician would be appraised of the state of the body lumen at multiple locations at a specific time period. With this information in mind the physician can develop a treatment plan to restore or otherwise improve the functionality of the body lumen being examined.
Claim 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 31, 36, and 39 above, and further in view of Hossack et al. US 20090318003 A1 “Hossack”.
Regarding claims 32 and 33, due to their dependence on claims 31 and 32, respectively these claims inherit the references disclosed therein. The combination of Lenker, Watkins and Skinner does wherein the electrical signals generated from the plurality of transducers are distributed through a switch that is selectively actuated based on a selected transducer” (Claim 32) and “wherein the switch comprises a multiplexor” (Claim 33).
Hossack teaches “wherein the electrical signals generated from the plurality of transducers are distributed through a switch that is selectively actuated based on a selected transducer” (Claim 32) and “wherein the switch comprises a multiplexor” (Claim 33) (“The transducer array illustrated in this embodiment is coupled to a single multiplexer chip 46 controlling the transmission/reception of signals to/from the array 32. In an exemplary embodiment a multiplexer effectively reduces the number of wires passing through the majority of the length of the catheter shaft 12 by one half the transducer signal wires” [0061]. Therefore, since the transducer array can be coupled to a multiplexer chip to control the transmission/reception of signals to/from the array 32, the electrical signals generated from the plurality of transducers are distributed through a switch that is selectively actuated based on a selected transducer and the switch comprises a multiplexor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the multiplexer chip (i.e. multiplexor) to control the transmission/reception of signals to/from the transducer array 32 [Hossack: 0061]. Using a multiplexer (i.e. multiplexor) is one of a finite number of techniques to selectively actuate a transducer array with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of controlling the transmission/reception of signals to/ from the transducer array containing a plurality of transducers.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 31-33, 36, 39 above, and further in view of Zagorchev et al. US 20130231564 A1 “Zagorchev”.
Regarding claim 35, due to its dependence on claim 21, this claim inherits the references disclosed therein. The combination of Lenker, Watkins, and Skinner does not teach “further comprising calculating a cross-sectional area of the fluid-filled structure by calculating an area of a closed shape based on the cross-sectional map of the structure”.
Zagorchev teaches “further comprising calculating a cross-sectional area of the fluid-filled structure by calculating an area of a closed shape based on the cross-sectional map of the structure” (“FIG. 6a illustrates four of the elliptical cross-sections 122, 124, 126, and 128 of the aortic root model 100 for the four landmark levels noted in FIG. 4 […] As previously mentioned, other closed contour shapes and even irregular shapes can serve as the shapes of the cross-sectional areas of the aortic root model” [0029]. The aortic root represents a fluid filled structure through which blood from the heart flows. For the closed contour shapes to represent the cross-sectional area of the aortic root model, under broadest reasonable interpretation, the cross-sectional area of the fluid filled structure had to have been calculated by calculating the area of the closed shapes based on the cross-sectional map disclosed in Skinner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins, and Skinner so as to include the calculation of the cross-sectional area of the fluid filled structure as disclosed in Zagorchev in order to allow the user to determine how the cross-sectional area of the fluid filled structure changes as the elongated body is moved through the fluid filled structure. By calculating the cross-sectional area, the user can be made aware of locations in which the cross-sectional area of the fluid filled structure is decreased, for example by the build-up of plaque in the fluid filled structure. With this information in mind, the physician can develop a treatment strategy to increase or otherwise improve the flow of fluid .
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 31-33, 36, 39 above, and further in view of Strommer et al US 20080091171 A1 “Strommer”. 
Regarding claim 37, due to its dependence on claim 1, this claim inherits the references disclosed therein. Lenker teaches “wherein the catheter comprises an angioplasty balloon” (“The distal tip further optionally comprises the other end of the central lumen 18, the other end of the guidewire 40, or a balloon 22. The balloon 22 may be an angioplasty-type balloon suitable for vessel dilation or stent expansion. Such balloons are made from materials such as polyethylene terephthalate (PET), polyimide or other high-strength polymers. The balloon 22 could also be made from elastomeric materials like polyurethane or latex. Such materials may be suited for centering the catheter tip in the body lumen or vessel” [Column 7, Lines 25-35]. Therefore, the distal tip of the catheter can include an angioplasty-type balloon that can be used for vessel dilation.
The combination of Lenker, Watkins, and Skinner does not teach “wherein the method further comprises using the cross-sectional map to at least one of position or control the expansion of the angioplasty balloon for performing an angioplasty procedure”.
Strommer teaches “wherein the method further comprises using the cross-sectional map to at least one of position or control the expansion of the angioplasty balloon for performing an angioplasty procedure” (“When guidewire distal tip 158 reaches the distal segment of the occluded tubular organ, the user can then pass a catheter over the guidewire, for treating the occluded blood vessel. […]. For example, the user can perform angioplasty, by inserting a balloon catheter into the blood vessel, and inflating the balloon within the occluded segment, to dilate the occluded blood vessel” [0065]. 
Regarding using the cross-sectional map to at least one of position or control the expansion of the angioplasty balloon for performing an angioplasty procedure, Strommer discloses “In procedure 212, the boundary regions of the occluded segment are determined in the superimposed 2D images, by interpolating between the boundary regions of the proximal segment and the distal segment. […] For example, the user can indicate the boundary region of the occluded segment by drawing connecting lines between the distal and proximal segments” [0073]. Since the boundary regions of the occluded segments can be determined and superimposed on 2D images based on proximal segment and distal segments and the user can indicate the boundary region of the occluded segment of the blood vessel, under broadest reasonable interpretation, the connecting line segments (i.e. proximal/distal segments and drawn connecting lines) can be used to position the angioplasty balloon for performing an angioplasty procedure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins, and Skinner to include the angioplasty balloon of Strommer to allow an occluded blood vessel to be dilated [Strommer: 0065]. By inserting an angioplasty balloon to a blood vessel, the cross-sectional area of the blood vessel can be increased to allow an increase in the amount of blood flow through the blood vessel. Combining the prior art elements according to known techniques would yield the predictable result of restoring or otherwise improving the flow of blood through a blood vessel. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 31-33, 36, 39 above, and further in view of Ryan et al. US 20140005553 A1 “Ryan”.
Regarding claim 38, due to its dependence on claim 21, this claim inherits the references disclosed therein. The combination of Lenker, Watkins, and Skinner does not teach “performing an angioplasty procedure using the catheter; after deflating an angioplasty balloon used during the angioplasty procedure, calculating a level of expansion of at least one of the lumen or a stent expanded during the angioplasty procedure, the calculated expansion based on the cross-sectional map”.
Ryan teaches “performing an angioplasty procedure using the catheter; after deflating an angioplasty balloon used during the angioplasty procedure, calculating a level of expansion of at least one of the lumen or a stent expanded during the angioplasty procedure, the calculated expansion based on the cross-sectional map” (“In an embodiment, an angioplasty procedure is performed by the angioplasty balloon and one or more parameters of the angioplasty procedure is determined by the calculated distance between the catheter and the wall of the body lumen” [0044]. To perform an angioplasty procedure, under broadest reasonable interpretation, a catheter with an angioplasty balloon had to have been inserted into a body lumen. Therefore, an angioplasty procedure can be performed using the catheter.
In regard to calculating a level of expansion of at least one of the lumen or a stent expanded during the angioplasty procedure, the calculated expansion based on the connecting line segments, Ryan discloses “In an embodiment, the level of expansion of the angioplasty balloon is determined from a cross-sectional area of the lumen determined by calculating a distance between the catheter and the wall of the body lumen across a plurality of regions about the circumference of the conduit” [0044]. The expansion of the angioplasty balloon, in this case causes the cross-sectional area of the lumen to increase, thus the level of expansion of the angioplasty balloon directly correlates with the level of expansion of the lumen. Thus, the level of expansion of the lumen can be calculated. Furthermore, regarding calculating the level of expansion after deflating an angioplasty balloon used during the angioplasty procedure, Ryan discloses “Junction 15 includes a flushing port 60 for supplying or removing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins, and Skinner so as to include the angioplasty procedure and the calculation of the level of expansion as disclosed in Ryan in order to “complete the desired treatment and/or ensure that an under expanded stent is not blocking blood flow through a vessel” [Ryan: 0008]. By calculating the level of expansion, the user can determine whether flow through the lumen has increased and thus whether the angioplasty procedure was effective. Combining the prior art elements according to known techniques would yield the predictable result of assessing the completion of an angiography procedure. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 31-33, 36, 39 above, and further in view of Moore et al. US 20100152590 A1 “Moore”.
Regarding claim 40, due to its dependence on claim 39, this claim inherits the references disclosed therein. The combination of Lenker, Watkins and Skinner does not teach “wherein the plurality of transducers comprises 4 or 8 transducers”.
Moore is within the same field of endeavor as the claimed invention because it includes a catheter-based imaging system with an ultrasonic imaging core [Abstract].
Moore teaches “wherein the plurality of transducers comprises 4 or 8 transducers” (Referring now to FIG. 16, a side view of an embodiment of the imaging core 90 comprising two transducer arrays is shown. The imaging core 90 comprises a drive cable 990 and a distal housing assembly 900. The distal housing assembly 900 comprises a transducer housing 910, a first four element transducer array 920, and a second four element transducer array 930. The first transducer array 920 comprises four independent elements 922, 924, 926, 928 that are substantially mechanically isolated by kerfs. The transducer array 930 comprises four independent elements 932, 934, 936, 938 that are substantially mechanically isolated by kerfs” [0099]. Therefore, as shown in FIG. 16, the plurality of transducers comprises 8 transducers (i.e. elements 922, 924, 926, 928, 932, 934, 936, 938).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the plurality of transducers comprising 8 transducers as disclosed in Moore to obtain measurements from each of the transducer elements independently [Moore: 0099]. Utilizing 4 or 8 transducers is one of a finite number of identified configurations which can be used to perform intraluminal ultrasound imaging with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining measurements of the lumen to which the catheter containing the ultrasound transducers is introduced.
Response to Arguments 

The examiner respectfully acknowledges that the secondary reference of Skinner does not teach the calculated distance between each respective transducer and the respective circumferentially separated section of the structure for a plurality of transducers circumferentially separated and distributed about an outer surface of the body member. The examiner respectfully asserts that the secondary reference of Watkins teaches the calculated distance between each respective transducer and the respective circumferentially separated section of the structure for a plurality of transducers circumferentially separated and distributed about an outer surface of the body member for the reasons stated in the 35 U.S.C. 103 section above.
 The examiner respectfully asserts that Skinner was cited to teach “generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure” as recited in new independent claim 21 for the reasons stated in the 35 U.S.C. 103 section above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sliwa et al. US 20100168572 A1 “Sliwa” is pertinent to the applicant’s disclosure because it involves a method that includes “receiving at least one acoustic signal from proximate the tip region of the ablation catheter via the at least one acoustic transducer” [Claim 20].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793    

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793